DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not found persuasive for the following reasons.
Applicant argues the novelty/rejection of the claims that: 
The Cited References Fail To Disclose: “determining, by the computing system, one or more qualitative ratings associated with the advertisement based on the second machine learning model, wherein the advertisement is comparable to a second advertisement based on the one or more qualitative ratings associated with the advertisement and one or more qualitative ratings associated with the second advertisement” Page 6 of Applicant’s reply.

Goswami teaches a quality component 122 that computes the quality of a piece of advertisement content. Goswami at paragraphs 35 and 40. This quality computation is based on a machine learning model. Goswamit at paragraph 30. That is, the quality component determines “one or more qualitative ratings associated with the advertisement based on the second machine learning model” as recited claims 1, 11, and 16. In order to determine advertisement quality, Goswami’s trains the machine learning model based on other, previously received, content for which users have provided feedback (i.e. a rating). Goswami at paragraphs 26 and 30. Therefore, a given received piece of content (i.e. an advertisement) is comparable to other content (i.e. a second advertisement) based on the respective quality ratings 
Applicant argues that Goswami’s machine learning is used to predict individual user ratings in an early stage, not to predict an ultimate determination of advertisement quality.” Page 9 of Applicant’s reply. However, the prediction of user feedback/rating is the prediction of content/advertisement quality because a user rating is an indication of how highly the user rates the quality of the content. For example, user feedback/rating of the content features 104 include the feature of “overall content quality.” Goswami at paragraphs 36 and 43. Therefore, prediction of user ratings is a prediction of “overall content quality.” Further, the usage of such predicted user ratings from an early stage in a later ultimate determination of advertisement quality, as argued by Application, is still a determination of “one of more qualitative ratings associated with an advertisement based on the second machine learning model”, as recited in claims 1, 11, and 16, because the ultimate determination of quality would still be based on the earlier prediction by the machine learning model.
Therefore, Goswami and Chen teach “determining, by the computing system, one or more qualitative ratings associated with the advertisement based on the second machine learning model, wherein the advertisement is comparable to a second advertisement based on the one or more qualitative ratings associated with the advertisement and one or more qualitative ratings associated with the second advertisement” as recited in claim 1 and similar recitations in claims 11 and 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-14, 16-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al., U.S. Patent Application Publication No. 2017/0076318 (hereinafter Goswami) in view of Chen et al., “Deep CTR Prediction in Display Advertising” (hereinafter Chen).
Regarding claims 1, 11, and 16, taking claim 1 as exemplary, Goswami teaches a computer-implemented method comprising: 
determining, by a computing system, a representation of an advertisement [The content features component determines features 104 (i.e. a representation) of advertising content. Paragraphs 34 and 43; FIG. 1.]; 
providing, by the computing system, the representation to a second machine learning model [The features 104 are provided to the content recommendation system/feedback system, which uses a machine learning model. Paragraphs 36 and 30; FIG. 1. ], wherein the second machine learning model is trained based on training data including representations of a plurality of advertisements and associated qualitative ratings [The content recommendation system is built/trained using content features and corresponding user ratings. Goswami at paragraphs 7, 26, and 30]; and 
determining, by the computing system, one or more qualitative ratings associated with the advertisement based on the second machine learning model [The quality component 122 determines content quality of the content based on the machine learning model in the content recommendation system/feedback system. Paragraph 40; FIG. 1], wherein the advertisement is comparable to a second advertisement based on the one or more qualitative ratings associated with the advertisement and one or more qualitative ratings associated with the second advertisement [A first and second piece of content are comparable based on their determined quality ratings. Paragraph 43]
Further regarding claim 11, Goswami teaches a system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform the method above [Paragraphs 80 and 88]. 
Further regarding claim 16, Goswami teaches a non-transitory computer readable medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform the method above [Paragraphs 80 and 88].
Goswami doesn’t teach that the determined features, or representation, of the advertisement are “based on a first machine learning model”. In the same field of advertising rating/prediction, Chen teaches using a deep neural network model (i.e. machine learning model) to determine advertising image features [Chen at page 812, left column, 2nd full paragraph]. Using a deep neural network model to extract, or determine, advertising image features enables the learning of representative features that can be used to better predict advertisement click through rates [Chen at Abstract and at page 812, left column, 2nd full paragraph]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Goswami advertising feature determination to be based on a first machine learning model as taught by Chen because doing so would enables the learning of representative features that can be used to better advertising predictions/ratings.

Regarding claim 2, Goswami and Chen teach the computer-implemented method of claim 1, wherein the first machine learning model is a neural network that includes a plurality of layers, and the representation of the advertisement includes a set of features determined based on the neural network [The machine learning model is a deep neural network including a plurality of layers that outputs the features. Chen at section 4, 2nd and 3rd paragraphs. The representation is the set of features determined by Chen’s neural network. Goswami at paragraphs 34 and 43].

Regarding claim 3, Goswami and Chen teach the computer-implemented method of claim 2, wherein the set of features includes an output of each neuron of a fully connected layer of a convolutional neural network [The set of features include a feature vector output by the output neurons of Convnet, a convolutional neural network with a fully connected output layer. Chen at section 4, 2nd and 3rd paragraphs; Figure 4].

Regarding claim 4, Goswami and Chen teach the computer-implemented method of claim 2, wherein each feature of the set of features indicates a likelihood of an attribute being associated with the advertisement [Each feature of the set of features is assigned a score of how closely related the attribute is associated with the advertisement. Goswami at paragraphs 37-39].

Regarding claim 5, Goswami and Chen teach the computer-implemented method of claim 1, wherein a qualitative rating relates to one or more of: noticeability, a focal point, interesting information, an emotional reward, or a call-to-action (CTA) [The quality score/rating relates to the content features (Goswami at paragraph 43), including overall likeness (i.e. noticeability), distraction content (i.e. focal point), relevant features (i.e. interesting information), and visual appeal (i.e. emotional reward). Goswami at FIG. 2 and paragraphs 46-49].

Regarding claim 6, Goswami and Chen teach the computer-implemented method of claim 1, wherein a qualitative rating is associated with visual content of an advertisement [Goswami at paragraph 35].

Regarding claims 7, 13, and 18, taking claim 7 as exemplary, Goswami and Chen teach the computer-implemented method of claim 1, wherein the second machine learning model is based at least in part on one or more of: a linear regression model, a random forest, or a neural network [The machine learning model may be e.g. a linear regression model. Goswami at paragraph 75].

Regarding claim 8, Goswami and Chen teach the computer-implemented method of claim 1, wherein the determining the representation of the advertisement includes providing pixel data for the advertisement to the first machine learning model as input [The model that determines the features (i.e. representation) is provided raw image pixel data for the advertisement. Chen at section 3, 2nd/last paragraph; and section 4, 2nd].

Regarding claims 9, 14, and 19, taking claim 9 as exemplary, Goswami and Chen teach the computer-implemented method of claim 1, wherein the first machine learning model is trained based on training data including pixel data for a plurality of advertisements and associated representations of the plurality of advertisements [The model is trained based on raw image data for advertisements. Chen at section 4, 3rd paragraph].

Regarding claims 12 and 17, taking claim 12 as exemplary, Goswami and Chen teach the system of claim 11, wherein the first machine learning model is a neural network that includes a plurality of layers, and the representation of the advertisement includes a set of features determined based on the neural network [The machine learning model is a deep neural network including a plurality of layers that outputs the features. Chen at section 4, 2nd and 3rd paragraphs. The representation is the set of features determined by Chen’s neural network. Goswami at paragraphs 34 and 43].

Regarding claim 21, Goswami and Chen teach the computer-implemented method of claim 2, wherein the representation of the advertisement is a feature vector include the set of features expressed as values [The advertisement is represented by an n-dimensional feature score vector. Goswamii at paragraphs 7 and 37].

Regarding claim 22, Goswami and Chen teach the computer-implemented method of claim 4, wherein the attribute being associated with the advertisement is a visual attribute, the visual attribute including at least one of an object, a concept, a theme, an animal, or a person depicted in the advertisement [The feature 104 include various visual attributes associated with the advertisement, including e.g., animation content 206 (i.e. an object), color coherence 212, visual appeal 224, number of characters 228, number of faces 230 (i.e. a person depicted in the advertisement), etc. Goswami at paragraphs 46-49].

Regarding claim 23, Goswami and Chen teach the computer-implemented method of claim 4, wherein the attribute being associated with the advertisement is a nonvisual attribute, the nonvisual attribute including metadata information associated with the advertisement [The features 104 includes various non-visual attributes, including media type 214,time placed 218, content size 230, (i.e. each metadata). Goswami at paragraphs 46-48; FIG. 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.